Filed 04/23/20                                  Case 20-22156                                                    Doc 10

          1      5
                 YOUNG & LAZZARINI
          2
                 KENRICK YOUNG (CSB #236032)
          3      NICHOLAS LAZZARINI (CSB #259247)
                 770 L Street, Suite 950
          4      Sacramento, California 95814-7717
          5      916.929.6865 (tel)
                 916.471.0377 (fax)
          6      info@kenrickyoung.com
          7
                 Attorneys for Creditor Kenny Kwong, an individual
          8
                                    UNITED STATES BANKRUPTCY COURT
          9
                                     EASTERN DISTRICT OF CALIFORNIA
         10
         11      In re:                                    )    Case No. 20-22156
         12                                                )
                                                           )    Chapter 11
         13
                                                           )
         14                                                )    DCN: KWY-002
         15                                                )
                                                           )    NOTICE OF MOTION FOR “IN
         16
                 EURISKO DEVELOPMENT LLC,                  )    REM” RELIEF FROM
         17                                                )    AUTOMATIC STAY
         18                                                )    (11 U.S.C. § 362 and FRBP 4001)
                                                           )    (LBR 4001-1 and 9014-1(f)(1))
         19
                                                           )
         20                                                )    Date: May 12, 2020
         21                                                )    Time: 2:00 p.m.
                                                           )    Place: United States Bankruptcy Court
         22
                              Debtor.                      )           501 I Street, 6th Floor, Crtrm. 32
         23                                                )           Sacramento, CA 95814
         24                                                )    Hon. Christopher D. Jaime
                                                           )
         25
                                                           )
         26
         27
         28
                 NOTICE OF MOTION FOR                                                        YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                               SACRAMENTO, CA 95814-7717
                                                               -1 -                                   916.929.6865
Filed 04/23/20                                     Case 20-22156                                            Doc 10

          1            TO THE UNITED STATES BANKRUPTCY COURT, UNITED
          2      STATES TRUSTEE, DEBTOR, 20 LARGEST UNSECURED CREDITORS,
          3      AND ALL PARTIES IN INTEREST:
          4            NOTICE IS HEREBY GIVEN that a hearing on Creditor Kenny Kwong’s
          5      (“Movant”) Motion for In Rem Relief from Automatic Stay pursuant to 11 U.S.C. §
          6      362(d)(4) (the “Motion”) will be heard on May 12, 2020 in the above-captioned
          7      Court at the above-captioned time. In summary, Movant seeks an order from the
          8      Court granting relief from stay as to the property commonly known as 9 La Noria,
          9      Orinda, California 94563 (APN 262-141-014) (the “Property”). The legal
         10      description of the Property is:
         11            THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF
                       ORINDA, COUNTY OF CONTRA COSTA, STATE OF CALIFORNIA AND IS
         12
                       DESCRIBED AS FOLLOWS:
         13            PARCEL ONE:
                       PORTION OF LOTS 368, 369 AND 370, AS SHOWN ON THE MAP OF UNIT
         14            NO. 3, HACIENDAS DEL ORINDA, FILED FEBRUARY 16, 1925, MAP BOOK
                       19, PAGE 473, CONTRA COSTA COUNTY RECORDS, MORE
         15            PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT A POINT
         16            ON THE CENTER LINE OF THE ROAD KNOWN AS LA NORIA, LOCATED
                       THEREON NORTH 61° 20' EAST DISTANT 79 FEET FROM THE MOST
         17            SOUTHERLY CORNER OF LOT 370, AS THE SAID ROAD AND LOT ARE
                       SHOWN ON SAID MAP (19 M 473), AND RUNNING THENCE FROM SAID
         18            POINT OF COMMENCEMENT ALONG THE CENTER LINE OF THE SAID LA
                       NORIA, THE FOLLOWING COURSES AND DISTANCES: NORTH 61° 20'
         19            EAST, 26 FEET, AND NORTHEASTERLY AND TANGENT TO THE LAST
         20            MENTIONED COURSE ALONG THE ARC OF A CIRCLE TO THE RIGHT,
                       WITH A RADIUS OF 194 FEET, A DISTANCE OF 49 FEET; THENCE LEAVING
         21            THE CENTER LINE OF THE SAID LA NORIA AND RUNNING NORTH 24° 31'
                       40" WEST, 173.1 FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF A
         22            CIRCLE TO THE RIGHT, WITH A RADIUS OF 103 FEET, A DISTANCE OF
                       5.02 FEET, THE LONG CHORD OF WHICH BEARS SOUTH 54° 00' 12" WEST;
         23            THENCE SOUTHWESTERLY ALONG THE ARC OF A COMPOUND CIRCLE
         24            TO THE RIGHT, WITH A RADIUS OF 295 FEET, A DISTANCE OF 69.98 FEET,
                       THE LONG CHORD OF WHICH BEARS SOUTH 62° 11' 45" WEST; THENCE
         25            SOUTH 24° 29' 20" EAST, 167.35 FEET TO THE POINT OF COMMENCEMENT.
                       PARCEL TWO:
         26            PORTION OF LOTS 367, 368 AND 370, AS SHOWN ON THE MAP OF UNIT
                       NO. 3, HACIENDAS DEL ORINDA, FILED FEBRUARY 16, 1925, MAP BOOK
         27
                       19, PAGE 473, CONTRA COSTA COUNTY RECORDS, MORE
         28            PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT A POINT
                 NOTICE OF MOTION FOR                                                   YOUNG & LAZZARINI
                                                                                      770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                          SACRAMENTO, CA 95814-7717
                                                             -2 -                                916.929.6865
Filed 04/23/20                               Case 20-22156                                               Doc 10

          1            ON THE CENTER LINE OF THE ROAD KNOWN AS LA NORIA, AT THE
                       MOST SOUTHERLY CORNER OF LOT 370, AS THE SAID ROAD AND LOT
          2            ARE SHOWN ON SAID MAP (19 M 473), AND RUNNING THENCE FROM
                       SAID POINT OF COMMENCEMENT, ALONG THE CENTER OF THE SAID LA
          3            NORIA, NORTH 61° 20' EAST, 79 FEET; THENCE LEAVING THE CENTER
          4            LINE OF THE SAID LA NORIA,AND RUNNING NORTH 24° 29' 20" WEST,
                       167.35 FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF A CIRCLE
          5            TO THE RIGHT, WITH A RADIUS OF 295 FEET, A DISTANCE OF 73.65 FEET,
                       THE LONG CHORD OF WHICH BEARS SOUTH 76° 08' 37" WEST, TO A
          6            POINT ON THE NORTHERLY PRODUCTION OF THE WESTERLY
          7            BOUNDARY LINE OF THE SAID LOT 370; THENCE RUNNING ALONG THE
                       NORTHERLY PRODUCTION OF THE SAID WESTERLY BOUNDARY LINE
          8            AND CONTINUING ALONG THE SAID WESTERLY BOUNDARY LINE
                       SOUTH 22° 28' 05" EAST, 186.77 FEET TO THE POINT OF COMMENCEMENT.
          9            PARCEL THREE:
                       RIGHT OF WAY CREATED IN REFERENCE TO PARCELS ONE AND TWO
         10            ABOVE IN THE DEED FROM NILS O. EKLUND, JR., ET AL, TO WILLIAM
         11            EDWARD KILGO, ET UX, RECORDED JUNE 3, 1959 IN BOOK 3385 OF
                       OFFICIAL RECORDS, PAGE 489, AS FOLLOWS: "A RIGHT OF WAY (NOT TO
         12            BE EXCLUSIVE) FOR USE AS A ROADWAY FOR VEHICLES OF ALL KINDS,
                       PEDESTRIANS AND ANIMALS, FOR WATER, GAS, OIL AND SEWER PIPE
         13            LINES AND FOR TELEPHONE, TELEVISION SERVICE, ELECTRIC LIGHT
                       AND POWER LINES, TOGETHER WITH THE NECESSARY POLES OR
         14            CONDUITS OVER A PORTION OF LOTS 367 AND 368, AS DESIGNATED ON
         15            THE MAP ENTITLED 'UNIT NO. 3, HACIENDAS DEL ORINDA, CONTRA
                       COSTA COUNTY, CALIFORNIA', WHICH MAP WAS FILED IN THE OFFICE
         16            OF THE RECORDER OF THE COUNTY OF CONTRA COSTA, STATE OF
                       CALIFORNIA, ON FEBRUARY 16, 1925 IN VOLUME 19 OF MAPS, AT PAGE
         17            473, BEING OVER A STRIP OF LAND DESCRIBED AS FOLLOWS:
                       "BEGINNING AT THE NORTHWEST CORNER OF LOT 370, AS DESIGNATED
         18
                       ON SAID MAP (19 MAPS 473); THENCE FROM SAID POINT OF BEGINNING
         19            NORTH 87° 49' 50" EAST ALONG THE NORTH LINE OF SAID LOT 370, 34.51
                       FEET; THENCE NORTH 67° 43' 30" EAST, 63.5 FEET; THENCE NORTH 58° 47'
         20            EAST, 26.65 FEET; THENCE NORTH 53° 42' EAST, 31.6 FEET; THENCE
                       NORTH 38° 57' 40" EAST, 58.75 FEET TO THE SOUTHWEST LINE OF A
         21            COUNTY ROAD KNOWN AS LA SENDA; THENCE ALONG SAID
         22            SOUTHWEST LINE WESTERLY ALONG THE ARC OF A CURVE TO THE
                       LEFT WITH A RADIUS OF 140 FEET, THE CENTER OF WHICH BEARS
         23            SOUTH 26° 17' 08" WEST, AN ARC DISTANCE OF 14.87 FEET TO A POINT
                       FROM WHICH THE CENTER OF A REVERSE CURVE TO THE RIGHT WITH
         24            A RADIUS OF 175 FEET BEARS NORTH 20° 12' EAST; THENCE
                       NORTHWESTERLY ALONG SAID CURVE TO THE RIGHT WITH A RADIUS
         25            OF 175 FEET, AN ARC DISTANCE OF 8.13 FEET TO A POINT FROM WHICH
         26            THE CENTER OF SAID CURVE BEARS NORTH 22° 51' 47" EAST; THENCE
                       SOUTH 36° 43' WEST, 50.12 FEET; THENCE SOUTH 53° 42' WEST, 27.72
         27            FEET; THENCE SOUTH 58° 47' WEST, 24.2 FEET; THENCE SOUTH 67° 43' 30"
                       WEST, 33.90 FEET; THENCE NORTH 84° 11' 24" WEST, 29.83 FEET; THENCE
         28            SOUTHWESTERLY IN A DIRECT LINE TO THE POINT OF BEGINNING"
                 NOTICE OF MOTION FOR                                                YOUNG & LAZZARINI
                                                                                   770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                       SACRAMENTO, CA 95814-7717
                                                        -3 -                                  916.929.6865
Filed 04/23/20                                   Case 20-22156                                                   Doc 10

          1
          2             Rosalind L. Smith and Andre Scott (“Mr. Scott”), as manager of Eurisko
          3      Development LLC, a Nevada limited liability company (“Eurisko”), engaged in an
          4      improper transfer of a 5% interest in the Property to Rosalind Smith on the eve of a
          5      scheduled foreclosure sale. The day following the transfer, Rosalind Smith filed a
          6      Chapter 13 to stay the foreclosure. In re Rosalind Smith, USBC EDC 19-27600.
          7      This transfer was done without the consent of Movant, a secured creditor holding a
          8      second note and deed of trust on the Property, and such transfer was done with actual
          9      intent to hinder, delay or defraud the Movant. The Hon. Robert S. Bardwil already
         10      granted Movant relief from stay under 11 U.S.C. § 362(d)(1) for cause for this
         11      abusive scheme that harmed Movant. On the eve of the effective date of the order
         12      granting Movant’s prior motion for relief from stay, Mr. Scott, as manager, caused
         13      this instant Chapter 11 filing to again impose an automatic stay to affect the
         14      Property. This is now the second bankruptcy filing to affect this Property within six
         15      (6) months and the second Chapter 11 filing by Eurisko. A prior bankruptcy filing
         16      occurred in 2015 and was undisclosed by Mr. Scott, as manager, in the voluntary
         17      petition.
         18             Movant now seeks an order under 11 U.S.C. § 362(d)(4) granting in rem relief
         19      from stay that will be binding on the Property for a period of two (2) years from the
         20      recording of such order. In the alternative, Movant seeks an order under 11 U.S.C.
         21      362(d)(1) for cause that grants relief from stay as to this instant Chapter 13
         22      proceeding and this Property. Finally, Movant also requests a waiver of the 14-day
         23      stay of Bankruptcy Rule 4001(a)(3).
         24             The Motion will be based on this Notice, the accompanying Motion, the
         25      Memorandum of Points and Authorities in Support, the Declaration of Kevin Terry
         26      in Support, the Index of Exhibits in Support, the Request for Judicial Notice in
         27      Support, the Court’s docket, and any oral argument presented at hearing on the
         28      Motion.
                 NOTICE OF MOTION FOR                                                        YOUNG & LAZZARINI
                                                                                           770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                               SACRAMENTO, CA 95814-7717
                                                             -4 -                                     916.929.6865
Filed 04/23/20                                 Case 20-22156                                                 Doc 10

          1            PLEASE TAKE FURTHER NOTICE that this Motion is filed pursuant to
          2      Local Bankruptcy Rule 9014-1(f)(2), which states:
          3
                             B) The use of this alternative procedure in connection with a motion for
          4                  relief from the automatic stay shall be deemed a waiver of the time
          5                  limitations contained in 11 U.S.C. § 362(e).

          6                  C) When fewer than twenty-eight (28) days’ notice of a hearing is given,
          7                  no party in interest shall be required to file written opposition to the
                             motion. Opposition, if any, shall be presented at the hearing on the
          8                  motion. If opposition is presented, or if there is other good cause, the
          9                  Court may continue the hearing to permit the filing of evidence and
                             briefs.
         10
         11
                 Date: April 22, 2020                 YOUNG & LAZZARINI
         12
         13
                                                      /s/ Kenrick Young
         14                                                        KENRICK YOUNG
         15                                                        Attorney for Creditor
                                                                      Kenny Kwong
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                 NOTICE OF MOTION FOR                                                    YOUNG & LAZZARINI
                                                                                       770 L STREET, SUITE 950
                 IN REM RELIEF FROM STAY                                           SACRAMENTO, CA 95814-7717
                                                           -5 -                                   916.929.6865
